Citation Nr: 1139281	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter came to the Board of Veterans' Appeals (Board) from a December 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in December 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Hypertension, was not manifested during service, was not diagnosed within the first post service year, and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, nor may it be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In October 2007, a VCAA letter was issued to the Veteran with regard to his service connection claim.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support an increased rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include compliance with the December 2010 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, post-service VA treatment records, and lay statements in support of his appeal.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent a VA examination in April 2011 and an addendum opinion was proffered in May 2011 in compliance with the December 2010 Remand and McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, to include hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in Guerrieri, the Court offered guidance on the assessment of the probative value of medical opinion evidence.  The Court instructed that it should be based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches.  Id. at 470-71; see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one medical opinion over another is not error).

An examination conducted for separation purposes on May 15, 1968, reflects a blood pressure reading of 160/78.  The examiner recommended a follow-up for elevated blood pressure.  A May 27, 1968 clinical entry reflects that the Veteran had elevated blood pressure on physical examination and he returned in 3 days succession afterward.  His blood pressure was running between 142/74 down to 132/76.  The examiner stated that a change to normal would be noted on the physical examination form.  On the separation examination report, next to the recommendation of a follow-up for elevated blood pressure, a blood pressure reading of 132/76 is reflected.  Service treatment records do not reflect a specific diagnosis of hypertension.  

The VA outpatient treatment records on file reflect a diagnosis of hypertension in or about 1999.  

Correspondence dated in September 2010 from W.T., M.D., from the Orlando VA Community Living Center, reflects that the Veteran was admitted to the Center in August 2010 following hospitalization for CVA (stroke) in July 2010.  Dr. W.T. reviewed the Veteran's military medical record and stated that he was identified as having high blood pressures at that time, but was not treated, nor was follow-up recommended.  He has had hypertension for years and despite treatment subsequent suffered the effects of it with vascular damage and strokes.  Dr. W.T. opined that the elevated blood pressures identified during service were not appropriately investigated or treated, and that had this been identified as hypertension and treated at that time, the Veteran would likely have not subsequently had vascular damage and stroke.  Dr. W.T. opined that his current condition and disability is connected to the untreated hypertension documented in service.

In April 2011, the Veteran underwent a VA examination.  The Veteran reported that during service his blood pressure was elevated, he was on observation, and not treated.  The VA examiner diagnosed hypertension.  The examiner opined that his hypertension is less likely as not related to his time in service as although he was seen for this in the service, he was not treated and there are many causes of hypertension.  In May 2011, the examiner offered an addendum opinion.  The examiner reviewed the claims folder and stated that the opinion was unchanged.  The examiner stated that the Veteran was seen for elevated blood pressure 142/74 which was repeated on a three day follow-up on May 27, 1968 and it was 132/76.  This does not establish a diagnosis of hypertension which requires three separate readings on different days.

Based on review of the evidence of record, the Board concludes that entitlement to service connection for hypertension is not warranted.  Despite the Veteran's contentions otherwise, the medical evidence of record does not reflect that the Veteran's currently diagnosed hypertension initially manifested during his period of active service.  As detailed, the Veteran did have an elevated blood pressure reading of 160/78 on May 15, 1968 and the examiner specifically recommended follow-up.  A May 27, 1968 clinical entry reflects that the Veteran had elevated blood pressure on physical examination and he returned in 3 days succession afterward.  His blood pressure was running between 142/74 down to 132/76.  The examiner stated that a change to normal would be noted on the physical examination form.  Thus, trained medical personnel conducted follow-up evaluation of the Veteran's blood pressure readings, and concluded that after he returned in 3 days succession his blood pressure reading of 132/76 was "normal."  As explained by the April 2011 VA examiner in the addendum opinion, hypertension was not diagnosed during service, as a diagnosis of hypertension requires three separate readings on different days.  See 38 C.F.R. § 4.104 Note(1) to Diagnostic Code 7101 (2011) (Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.)  

The Board accepts the VA examiner's opinion that his hypertension did not manifest in service.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Board has given consideration to the September 2010 opinion of Dr. T.  Dr. T noted review of the Veteran's military record from 1967 and 1968 and stated that he was identified as having high blood pressure but was not treated nor was follow-up recommended.  This statement, however, is in direct contradiction with the service treatment records which do reflect an elevated blood pressure reading on May 15, 1968, and a recommendation for follow-up.  As detailed, follow-up was conducted by in-service examiners as a May 27, 1968 clinical entry reflects that the Veteran had elevated blood pressure on physical examination and he returned in 3 days succession afterward.  His blood pressure was running between 142/74 down to 132/76.  Thus, the in-service examiner stated that a change to normal would be noted, and a blood pressure reading of 132/76 was reflected on his May 1968 separation examination.  Thus, Dr. T's statement that the Veteran's elevated blood pressures identified during service were not appropriately investigated or treated by in-service personnel is inaccurate.  The in-service examiners did conduct follow-up evaluation based on the May 15 elevated blood pressure, and as the VA examiner explained a diagnosis of hypertension requires three separate readings on different days.  The Veteran had his blood pressure taken in 3 days succession, and an in-service examiner concluded that the blood pressure reading taken on May 27, 1968 was "normal" and hypertension was not diagnosed.  The Board also finds that Dr. T.'s opinion that the lack of a diagnosis of hypertension and treatment contributed to his vascular damage and stroke is speculative in nature, and is entitled to limited probative value as it is based on an inaccurate factual premise.  The Board points out that, as a medical opinion can be no better than the facts alleged by the veteran, an opinion based on an inaccurate (and/or incomplete) factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993).  For these reasons, the Board finds that the opinion of Dr. T. lacks probative value.  

As detailed, a diagnosis of hypertension was initially diagnosed in or about 1999.  Thus, the diagnosis was rendered over 30 years after separation from active service.  The record does not support a continuity of symptomatology.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran has otherwise submitted no medical evidence reflecting that hypertension was diagnosed within the year following separation from service.  Thus, hypertension was not manifested within one year of discharge from service to allow for application of the one- year presumption.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has considered the Veteran's contention that a relationship exists between his hypertension and service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is not competent to provide an opinion that his current hypertension is due to service, as he does not have the requisite medical expertise.  The probative opinion of record reflects that it is not likely that his current hypertension manifested in service.  Such medical question requires an opinion by an examiner with medical expertise, and is not capable of being proffered by a layperson.  Thus, the Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner which reflect that his hypertension is not due to service.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the April 2011 VA medical examiner (based on a review of the claims file) was negative, and is more probative than the opinion of Dr. T. which is based on an inaccurate factual reading of the service treatment records.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hypertension.  


ORDER

Entitlement to service connection for hypertension is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


